             Case 3:21-cv-01626-EMC Document 51 Filed 06/11/21 Page 1 of 14




 1   John C. He (CA Bar No. 328382)
     Adrienne Spiegel (CA Bar No. 330482)
 2   Public Justice
     475 14th Street, Suite 610
 3
     Oakland, CA 94612
 4   Ph: (510) 622-8150
     Fax: (202) 232-7203
 5   Email: jhe@publicjustice.net
            aspiegel@publicjustice.net
 6
     Listing continues on next page
 7

 8   Counsel for Plaintiff The Women’s Student Union

 9                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
10

11
                                            PLAINTIFF’S OPPOSITION TO MOTION
12    THE WOMEN’S STUDENT UNION,            TO HOLD THE CASE IN ABEYANCE

13               Plaintiff,                 Civil Action No. 3:21-cv-01626-EMC
14               v.                         Judge: Honorable Edward M. Chen
15
      U.S. DEPARTMENT OF EDUCATION,         Courtroom 5, 17th Floor, 450 Golden Gate Ave.,
16                                          San Francisco, CA 94102
                 Defendant.
17

18

19

20

21

22

23

24

25

26
27

28

     Plaintiff’s Opposition to Motion to Hold Case in Abeyance - 3:21-cv-01626-EMC
             Case 3:21-cv-01626-EMC Document 51 Filed 06/11/21 Page 2 of 14




 1   Seth M. Galanter*
     National Center for Youth Law
 2   712 H Street NE, Suite 32020
     Washington, DC 20002
 3
     Ph: (202) 868-4781
 4   Fax: (510) 835-8099
     Email: sgalanter@youthlaw.org
 5
     Adele P. Kimmel (CA Bar No. 126843)
 6   Alexandra Z. Brodsky*
     Public Justice
 7
     1620 L Street NW, Suite 630
 8   Washington, DC 20036
     Ph: (202) 797-8600
 9   Fax: (202) 232-7203
     Email: akimmel@publicjustice.net
10          abrodsky@publicjustice.net
11
     Linda M. Correia*
12   Lauren A. Khouri*
     Correia & Puth, PLLC
13   1400 16th Street NW, Suite 450
     Washington DC 20036
14   Ph: (202) 602-6500
15   Fax: (202) 602-6501
     Email: lcorreia@correiaputh.com
16          lkhouri@correiaputh.com

17   *admitted pro hac vice
18

19

20

21

22

23

24

25

26
27

28

     Plaintiff’s Opposition to Motion to Hold Case in Abeyance - 3:21-cv-01626-EMC
                 Case 3:21-cv-01626-EMC Document 51 Filed 06/11/21 Page 3 of 14




 1
                                                        TABLE OF CONTENTS
 2
     INTRODUCTION .......................................................................................................................... 1
 3
     FACTUAL BACKGROUND ......................................................................................................... 2
 4

 5   ARGUMENT .................................................................................................................................. 4

 6   I. This Case Should Not Be Held In Abeyance Pending The Department’s Possible
        Rulemaking Of Indeterminant Length That Might Possibly Address The Provisions
 7      Challenged By WSU ..................................................................................................................4
 8   II. This Case Is Governed By Local Rule 16-5 And There Is No Reason To Deviate From
         The Briefing Schedule Provided By That Rule .........................................................................7
 9
     CONCLUSION ............................................................................................................................. 10
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     Plaintiff’s Opposition to Motion to Hold Case in Abeyance - 3:21-cv-01626-EMC                                                          i
              Case 3:21-cv-01626-EMC Document 51 Filed 06/11/21 Page 4 of 14




 1                                           INTRODUCTION

 2          The Department of Education seeks a double dose of delay before the Court hears the
 3   merits of The Women’s Students Union (“WSU’s”) claims that portions of the Department’s 2020
 4
     Regulations must be set aside under the Administrative Procedure Act. 1 This Court should reject
 5
     these proposed delays.
 6
            First, in its Motion to Hold This Case in Abeyance (ECF 44), the Department expressly
 7

 8   seeks an abeyance that (in 60-day increments) would potentially last years, on the chance that it

 9   might eventually change some of the specific provisions challenged in this lawsuit through notice-

10   and-comment rulemaking. Even if that were likely (and the Department offers no such prediction),
11
     it would not moot out WSU’s challenge because those changes would not be retroactive and thus
12
     not address one of WSU’s current and ongoing injuries – that the Department will not investigate
13
     the sexual misconduct WSU alleges occurred between August 2020 (the effective date of the 2020
14
     Regulations) and now because the 2020 Regulations do not permit it. And contrary to the
15

16   Department’s suggestion, WSU should not be penalized because it elected to wait a semester to

17   see how its school district responded to the 2020 Regulations before filing its timely suit. Nor
18   should WSU experience such an indefinite delay because it is relying on the normal, prompt pace
19
     of litigation in this Court, rather than seeking the extraordinary relief of a preliminary injunction.
20
            Second, apart from the proposed abeyance, the Department indicates in this Motion (ECF
21
     44 at 3) and elsewhere (ECF 47-1 at 1) that it intends to ask this Court to divide briefing into two
22

23   phases: one to address the Department’s yet-to-be-filed motion to dismiss; and, only if that is not

24   granted in full, a second phase to address the merits. But the Department offers no reason, other

25
     1
       The Department has asked for a third measure of delay in its pending administrative Motion to
26   Extend Time (ECF 47), urging the Court suspend the current due dates on a pending motion to
     intervene and the Department’s response to the Complaint, as well as the current date for Case
27   Management Conference and motions hearing until the Court rules on this Motion. WSU is
28   filing a separate response to that administrative Motion.


     Plaintiff’s Opposition to Motion to Hold Case in Abeyance - 3:21-cv-01626-EMC                1
              Case 3:21-cv-01626-EMC Document 51 Filed 06/11/21 Page 5 of 14




 1   than its own convenience, why the parties could not and should not address all the issues in one

 2   set of briefs. Indeed, its proposal imposes additional burdens on both the Court and WSU. For
 3
     example, if this Court denies the Department’s motion to dismiss on standing even in part (and the
 4
     Department offers no reason to think otherwise), WSU will still need to brief and submit evidence
 5
     of standing in support of its motion for summary judgment.
 6
            The simpler and more common approach is to have one set of briefing – where WSU files
 7

 8   an opening brief that puts forward its case why it is entitled to summary judgment on standing and

 9   the merits, the Department files one responsive brief that addresses those arguments and offers any
10   alternative grounds for opposing summary judgment, and then WSU files a reply brief. This is the
11
     system prescribed by Local Rule 16-5 in “actions for District Court review on an administrative
12
     record,” and the Department offers no reason to deviate from it in this case. The Court should deny
13
     the Department’s motion and order the parties to move forward with the briefing schedule required
14

15   with Local Rule 16-5.

16                                     FACTUAL BACKGROUND

17          In 2020, former Secretary of Education Elisabeth DeVos promulgated new Title IX
18   regulations (the “2020 Regulations”) concerning how the Department would judge schools’
19
     responses to sexual harassment in evaluating federal administrative civil rights complaints. See
20
     Nondiscrimination on the Basis of Sex in Education Programs or Activities Receiving Federal
21
     Financial Assistance, 85 Fed. Reg. 30,026 (May 19, 2020) (codified at various places in 34 C.F.R.
22

23   § 106). Only four provisions are at issue in this suit. See Compl., ECF 1, at ¶¶ 11-16. Specifically,

24   for purposes of evaluating federal administrative civil rights complaints, the 2020 Regulations

25   dramatically departed from the Department’s long-standing interpretation of Title IX in evaluating
26   federal administrative sexual harassment complaints, as well as its continued standards for race
27
     and disability-based harassment. In these regards it:
28

     Plaintiff’s Opposition to Motion to Hold Case in Abeyance - 3:21-cv-01626-EMC              2
             Case 3:21-cv-01626-EMC Document 51 Filed 06/11/21 Page 6 of 14




 1      •   Narrowed the definition of sexual harassment, requiring schools to address only
            harassment that is “severe” and “pervasive,” 34 C.F.R. § 106.30(a)(2);
 2
        •   Excused schools from addressing sexual harassment that occurs outside its educational
 3          programs or activities, even if that harassment causes a hostile environment within an
            educational program or activity, id. § 106.44(a);
 4

 5      •   Adopted an actual knowledge standard for sexual harassment, under which schools are not
            responsible for their failures to address harassment they should have known about if they
 6          did not actually know about it, id. §§ 106.30(a), 106.44(a); and

 7      •   Adopted a deliberate indifference standard, under which a school fulfills its obligations
            under Title IX so long as it does not act “clearly unreasonabl[y],” and under which a school
 8          is only required to address the impact of sexual harassment on its target, not on any third
 9          parties, id. § 106.44(a).

10          On March 8, 2021, President Biden signed an Executive Order on Guaranteeing an

11   Educational Environment Free from Discrimination on the Basis of Sex, Including Sexual
12   Orientation or Gender Identity. Exec. Order No. 14021, 86 Fed. Reg. 13,803 (Mar. 8, 2021). The
13
     Executive Order announced that “[i]t is the policy of [President Biden’s] Administration that all
14
     students should be guaranteed an educational environment free from discrimination on the basis
15
     of sex, including discrimination in the form of sexual harassment, which encompasses sexual
16

17   violence, and including discrimination on the basis of sexual orientation or gender identity.” Id.

18   The Executive Order instructed the Secretary of Education to “review all existing regulations,

19   orders, guidance documents, policies, and any other similar agency actions (collectively, agency
20   actions) that are or may be inconsistent with the [announced] policy.” Id. Among the agency
21
     actions that require review, the Executive Order specified, are the 2020 Regulations. Id. The
22
     Executive Order did not instruct the Defendant to rescind or stop enforcing the 2020 Regulations,
23
     and did not mention the provisions at issue in WSU’s lawsuit. See id.
24

25          On April 6, 2021, Suzanne Goldberg, the Department’s Acting Assistant Secretary for Civil

26   Rights, released a letter explaining the process by which the Department would undertake its

27   review “to determine whether changes or additions to the Department’s Title IX regulations and
28

     Plaintiff’s Opposition to Motion to Hold Case in Abeyance - 3:21-cv-01626-EMC             3
              Case 3:21-cv-01626-EMC Document 51 Filed 06/11/21 Page 7 of 14




 1   any related agency actions may be necessary.” Suzanne B. Goldberg, U.S. Dep’t. of Educ., Letter

 2   to Students, Educators, and other Stakeholders re Executive Order 14021 (Apr. 6, 2021),
 3
     https://www2.ed.gov/about/offices/list/ocr/correspondence/stakeholders/20210406-titleix-eo-
 4
     14021.pdf. In that letter, Goldberg indicated that the Department “anticipates” that – after
 5
     soliciting public comments – it will “publish[] in the Federal Register a notice of proposed
 6
     rulemaking to amend the Department’s Title IX regulations.” Id. at 2-3. The letter does not indicate
 7

 8   the Department intends to change any of the provisions WSU challenges, does not establish a

 9   timeline by when the Department will complete its review or proposed rule, and does not suggest
10   that the Department will not enforce the current regulations in the interim. See id.
11
                                               ARGUMENT
12
        I.      This Case Should Not Be Held In Abeyance Pending The Department’s Possible
13              Rulemaking Of Indeterminant Length That Might Possibly Address The
                Provisions Challenged By WSU
14
             The Department urges this Court to hold this case in abeyance, in 60-day increments, until
15

16   it concludes its “comprehensive review” (ECF 44 at 2) of the entirety of the 2020 Regulations,

17   which it describes as “proceeding apace” (ECF 44 at 3). It notes that it has held a multi-day public

18   hearing this month that it “anticipates” (ECF 44 at 3) will lead to a notice of proposed rulemaking
19   and, left unstated, ultimately a final rule. At “the conclusion of the Department’s review,” i.e.,
20
     after the final rule is adopted, the Department tells us it is “possible” the portions of the 2020
21
     Regulations that WSU challenges “may no longer exist” (ECF 44 at 1, 3). In a year, it says, it “may
22
     well have made significant progress reviewing the 2020 Rule” (ECF 44 at 3).
23

24           WSU takes no solace from these carefully hedged words, nor should the Court. Of course,

25   it’s possible that the provisions challenged by WSU will not be in effect in a year, but it’s much

26   more likely that they will be. The Department took eighteen months (November 29, 2018 to May
27
     19, 2020) from publishing a notice of proposed rulemaking to issuing the final 2020 Regulations.
28

     Plaintiff’s Opposition to Motion to Hold Case in Abeyance - 3:21-cv-01626-EMC              4
             Case 3:21-cv-01626-EMC Document 51 Filed 06/11/21 Page 8 of 14




 1   See 85 Fed. Reg. at 30,031. The effective date of the regulations was three months later. Id. at

 2   30,026. And the Department has indicated in the “Review Announcement” (cited at ECF 44 at 2-
 3
     3) that, unlike the 2020 Regulations, the new anticipated rule may also address issues related to
 4
     sexual orientation and gender identity2 – inclusions that WSU supports, but these are hardly
 5
     additions that are likely to speed up the regulatory process. At the end of this long rulemaking,
 6
     the Department may have changed the rules, but there is no guarantee – or even a particular reason
 7

 8   to believe – it will have changed the four specific provisions challenged by WSU.

 9          In any event, even if the challenged regulations were changed exactly as desired by WSU
10   in 2022 or 2023, that would not moot out this case. Any changes the Department adopts will be
11
     prospective only. See Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988). But one of
12
     WSU’s claimed injuries is that the Department will not investigate and remedy certain harmful
13
     conduct (and the school district’s non-response) that has occurred (or failed to occur) since the
14

15   effective date of the 2020 Regulations even though the Department would have previously done

16   so. Compl., ECF 1, ¶¶ 77-81. It is only by having the 2020 Regulations set aside that the

17   Department will be able and obligated to investigate and remedy, through its administrative
18   process, the behavior (or failure to respond) that has occurred in 2020 and 2021. This difference
19
     in the type of injury WSU is experiencing may explain why WSU is not willing to wait and see
20
     what happens to the 2020 Regulations. (So, too, might WSU members’ age; a year might be a
21

22

23   2 See Department of Education’s Office for Civil Rights Launches Comprehensive Review of
24   Title IX Regulations to Fulfill President Biden’s Executive Order Guaranteeing an Educational
     Environment Free from Sex Discrimination (Apr. 6, 2021) (“OCR is undertaking a
25   comprehensive review of the Department's existing regulations and other actions related to Title
     IX by gathering the public's views and insights on the issue of sexual harassment in school
26   environments, including sexual violence, and discrimination based on sexual orientation and
     gender identity.”), https://www.ed.gov/news/press-releases/department-educations-office-civil-
27   rights-launches-comprehensive-review-title-ix-regulations-fulfill-president-bidens-executive-
28   order-guaranteeing-educational-environment-free-sex-discrimination.


     Plaintiff’s Opposition to Motion to Hold Case in Abeyance - 3:21-cv-01626-EMC            5
              Case 3:21-cv-01626-EMC Document 51 Filed 06/11/21 Page 9 of 14




 1   short time for a state attorney general’s office to wait, but it is a long time in the life of a high

 2   schooler.) Notably, the Department does not point to any case challenging the 2020 Regulations
 3
     where a court has abated the case over the objection of the plaintiffs.
 4
            The Department also criticizes WSU for waiting to file suit compared to the plaintiffs in
 5
     other cases challenging the 2020 Regulations, all of whom filed before or shortly after the effective
 6
     date of the regulation. (ECF 44 at 1, 4). But WSU did not elect to file suit lightly. It was only after
 7

 8   it saw how its school district responded to the new, lesser, requirements of the 2020 Regulations

 9   that it determined that going to court was appropriate. In any event, Congress gave aggrieved
10   persons six years to file an APA action, see Wind River Min. Corp. v. United States, 946 F.2d 710,
11
     712 (9th Cir. 1991) (citing 28 U.S.C. § 2401(a)), so WSU is well within its rights to bring and
12
     pursue its timely claim. And the fact that WSU did not seek a preliminary injunction (as noted by
13
     the Department, ECF 44 at 4) does not mean that it is not experiencing irreparable injury. Instead,
14

15   it reflects the confidence that the normal progress of litigation, as set by the rules of this Court,

16   will resolve these issues soon, ideally in the first semester of the 2021-22 school year. Of course,

17   WSU reserves the right to seek preliminary relief if the alternative is years in litigation limbo.
18

19

20

21

22

23

24

25

26
27

28

     Plaintiff’s Opposition to Motion to Hold Case in Abeyance - 3:21-cv-01626-EMC                6
                 Case 3:21-cv-01626-EMC Document 51 Filed 06/11/21 Page 10 of 14




 1         II.      This Case Is Governed By Local Rule 16-5 And There Is No Reason To Deviate
                    From The Briefing Schedule Provided By That Rule
 2
                 Local Rule 16-5 prescribes deadlines for filing the administrative record and briefs that
 3

 4   address all the issues “[i]n actions for District Court review on an administrative record.”3 It

 5   applies to this APA action. “While Civil L.R. 16-5 is most frequently implicated in review of

 6   Social Security matters, it is not limited to such matters.” Doe 1 v. Nielsen, No. 18CV02349, 2018
 7   WL 4468393, at *2 (N.D. Cal. July 19, 2018). Rule 16-5 uses the same language that appears in
 8
     Federal Rule of Civil Procedure 26 to exempt parties in APA actions from certain discovery
 9
     obligations. See Fed. R. Civ. P. 26(a)(1)(B)(i) (exempting “an action for review on an
10
     administrative record”); Pit River Tribe v. Bureau of Land Mgmt., No. 2:19-CV-02483, 2021 WL
11

12   2337598, at *3 (E.D. Cal. June 8, 2021). Indeed, in another case previously before this Court, the

13   federal government stipulated that an APA challenge to a regulation was subject to Rule 16-5. See

14   Oceana Inc. v. Bryson, No. 3:11-cv-06257, Dkt. 36 (Apr. 26, 2012) (assigned to Chen, J.).4
15
                 Of course, this Court has the power to permit deviations from Rule 16-5 if there is good
16
     cause to do so. Cf. Fed. R. Civ. P. 56 advisory committee’s note (2010 amendments) (“the rule
17
     allows a motion for summary judgment to be filed at the commencement of an action” but
18
     “[s]cheduling orders or other pretrial orders can regulate timing to fit the needs of the case”). For
19

20
     3
21       Local Rule 16-5 provides:
22               In actions for District Court review on an administrative record, the defendant must serve
                 and file an answer, together with a certified copy of the transcript of the administrative
23               record, within 90 days of receipt of service of the summons and complaint. Within 28
                 days of receipt of defendant’s answer, plaintiff must file a motion for summary judgment
24               pursuant to Civil L.R. 7-2 and Fed. R. Civ. P. 56. Defendant must serve and file any
                 opposition or counter- motion within 28 days of service of plaintiff’s motion. Plaintiff
25
                 may serve and file a reply within 14 days after service of defendant’s opposition or
26               counter-motion. Unless the Court orders otherwise, upon the conclusion of this briefing
                 schedule, the matter will be deemed submitted for decision by the District Court without
27               oral argument.
     4
28       storage.courtlistener.com/recap/gov.uscourts.cand.250241/gov.uscourts.cand.250241.36.0.pdf.


     Plaintiff’s Opposition to Motion to Hold Case in Abeyance - 3:21-cv-01626-EMC                7
               Case 3:21-cv-01626-EMC Document 51 Filed 06/11/21 Page 11 of 14




 1   example, in SurvJustice, Inc. v. DeVos, No. 18-cv-0535 (N.D. Cal.), a challenge to earlier

 2   Departmental actions around Title IX, another judge of this Court permitted the Department to file
 3
     a motion to dismiss prior to filing the administrative record. But in that case, the plaintiffs had
 4
     brought both APA and constitutional claims, and determining whether the constitutional claims
 5
     would survive would affect whether discovery was appropriate. See SurvJustice, Dkt. 61 at 5-6
 6
     (Case Management Statement) (July 12, 2018).5 Similarly, in a situation like that which arose in
 7

 8   In re United States, 138 S. Ct. 443 (2017) – where, after the government filed the administrative

 9   record, there was a significant dispute about whether it was complete and the district court issued
10   something akin to expansive discovery orders – it was an abuse of discretion “[u]nder the specific
11
     facts of this case” not to address a motion to dismiss first. Id. at 445.
12
              But the Department points to nothing in this case that would warrant such a deviation from
13
     Rule 16-5, and there is nothing. The Department acknowledges that it has already compiled the
14

15   administrative record and, in fact, has filed it in other courts – apparently without controversy

16   (ECF 44 at 3). And while the Department mentions the burden it would experience briefing the

17   merits of WSU’s claims, it also asserts that WSU’s claims are “virtually identical” to those it has
18   already briefed in other cases (ECF 44 at 4). The Department also alludes to “threshold issues,
19
     including whether Plaintiff has Article III standing and whether there are other adequate alternative
20
     remedies that preclude review under the Administrative Procedure Act” (ECF 44 at 3), but it does
21
     not explain why these issues cannot be folded into the briefing authorized by Local Rule 16-5.
22

23   Indeed, if the Court first heard the Department’s briefing on the motion to dismiss, and the

24   Department was unsuccessful, WSU would still need to brief and show (not just allege) its standing

25   at summary judgment. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992) (“each element [of
26
27
     5
28       storage.courtlistener.com/recap/gov.uscourts.cand.321800/gov.uscourts.cand.321800.61.0.pdf.


     Plaintiff’s Opposition to Motion to Hold Case in Abeyance - 3:21-cv-01626-EMC              8
             Case 3:21-cv-01626-EMC Document 51 Filed 06/11/21 Page 12 of 14




 1   standing] must be supported in the same way as any other matter on which the plaintiff bears the

 2   burden of proof, i.e., with the manner and degree of evidence required at the successive stages of
 3
     the litigation”). While the Court is indisputably under an obligation to assure itself of its
 4
     jurisdiction before ruling on the merits, see Steel Co. v. Citizens for a Better Environment, 523
 5
     U.S. 83, 94-95 (1998), no party is constitutionally entitled to separate briefing on jurisdictional
 6
     issues before it is required to brief the merits.
 7

 8           The Court should reject Defendant’s request and allow the parties to proceed with the

 9   schedule prescribed in Local Rule 16-5, a schedule followed in hundreds of cases in this Court,
10   subject to any reasonable extension requests the parties make during the process.
11
             Under that schedule, the Defendant must serve and file an answer, together with a certified
12
     copy of the transcript of the administrative record, on July 20, 2021, 90 days after the receipt of
13
     the service of the summons and complaint; Plaintiff must file a motion for summary judgment on
14

15   August 17, 2021, 28 days after receipt of Defendant’s answer; Defendant must serve and file any

16   opposition or counter motion by September 14, 2021, 28 days after service of Plaintiff’s motion;

17   and Plaintiff may serve and file a reply on September 28, 2021, 14 days after service of
18   Defendant’s opposition or counter-motion. Consistent with that Rule, unless the Court orders
19
     otherwise, upon the conclusion of this briefing schedule, the matter will be deemed submitted for
20
     decision by the District Court without oral argument.
21

22

23

24

25

26
27

28

     Plaintiff’s Opposition to Motion to Hold Case in Abeyance - 3:21-cv-01626-EMC             9
             Case 3:21-cv-01626-EMC Document 51 Filed 06/11/21 Page 13 of 14




 1                                           CONCLUSION

 2          For the above reasons, WSU respectfully asks the Court to deny the motion to hold this
 3   case in abeyance and to confirm that this case is governed by Local Rule 16-5.
 4
     Date: June 11, 2021                               Respectfully submitted,
 5

 6    Seth M. Galanter*                               Adele P. Kimmel (CA Bar No. 126843)
 7    National Center for Youth Law                   Alexandra Z. Brodsky*
      712 H Street NE, Suite 32020                    Public Justice
 8    Washington, DC 20002                            1620 L Street NW, Suite 630
      Ph: (202) 868-4781                              Washington, DC 20036
 9
      Fax: (510) 835-8099                             Ph: (202) 797-8600
10    Email: sgalanter@youthlaw.org                   Fax: (202) 232-7203
                                                      Email: akimmel@publicjustice.net
11                                                           abrodsky@publicjustice.net
12      /s/ Lauren A. Khouri
      Linda M. Correia*                               John C. He (CA Bar No. 328382)
13    Lauren A. Khouri*                               Adrienne Spiegel (CA Bar No. 330482)
      Correia & Puth, PLLC                            Public Justice
14
      1400 16th Street NW, Suite 450                  475 14th Street, Suite 610
15    Washington DC 20036                             Oakland, CA 94612
      Ph: (202) 602-6500                              Ph: (510) 622-8150
16    Fax: (202) 602-6501                             Fax: (202) 232-7203
17    Email: lcorreia@correiaputh.com                 Email: aspiegel@publicjustice.net
              lkhouri@correiaputh.com                        jhe@publicjustice.net
18
                                                      * admitted pro hac vice
19

20

21

22

23

24

25

26
27

28

     Plaintiff’s Opposition to Motion to Hold Case in Abeyance - 3:21-cv-01626-EMC      10
             Case 3:21-cv-01626-EMC Document 51 Filed 06/11/21 Page 14 of 14




 1                                     CERTIFICATE OF SERVICE

 2           I hereby certify that on June 11, 2021, a true and accurate copy of the foregoing was
 3
     electronically filed with the Clerk of Court using the Court’s CM/ECF system, which will send a
 4
     notification of the filing to counsel in this case.
 5
                                                               /s/ Lauren A. Khouri
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     Plaintiff’s Opposition to Motion to Hold Case in Abeyance - 3:21-cv-01626-EMC
